Case 1:21-cv-21342-DPG Document 1 Entered on FLSD Docket 04/07/2021 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:

 CHRISTOPHER S. POWERS,

       Plaintiff,

 vs.

 ILLINOIS TOOL WORKS

 and

 HARTFORD LIFE AND ACCIDENT
 INSURANCE COMPANY,


       Defendants.
 ____________________________________)

                                          COMPLAINT

        The Plaintiff, CHRISTOPHER S. POWERS (“POWERS”), by and through his

 undersigned counsel, hereby sues ILLINOIS TOOL WORKS and HARTFORD LIFE AND

 ACCIDENT INSURANCE COMPANY (“HARTFORD”), and alleges as follows:

                          JURISDICTION, VENUE AND PARTIES

 1.    This action arises under ERISA or the Employee Retirement Income Security Act of

       1974, 29 USC §§ 1001 et seq., and more particularly 29 USC §1132 (a) (1) (B) thereof.

       This Court has jurisdiction under 29 USC § 1132 (f), which grants to the federal court

       concurrent jurisdiction to determine claims under 29 USC §§ 1001 et seq. POWERS

       brings this action to recover long-term disability (“LTD”) benefits due to him under the

       terms of an employee welfare benefit plan, to enforce his rights under the plan and to

       clarify his rights to benefits under the terms of the plan.

                                                  1
Case 1:21-cv-21342-DPG Document 1 Entered on FLSD Docket 04/07/2021 Page 2 of 8




 2.    POWERS was at all times relevant a citizen of the United States of America and in all

       respects sui juris.

 3.    ILLINOIS TOOL WORKS is a corporation with its principal place of business in the

      State of Illinois, authorized to transact and is transacting business in the Southern District

      of Florida.

 4.    HARTFORD is a corporation with its principal place of business in the State of

       Connecticut, authorized to transact and is transacting business in the Southern District of

       Florida.

 5.    Venue is proper in this District under 29 USC 1132 (e)(2), in that the defendants are

       authorized to and are doing business within the Southern District of Florida and “may be

       found” in the Southern District of Florida

                                 FACTUAL ALLEGATIONS

 6.    This case arises out of the purposeful, unwarranted and unlawful denial of disability

       benefits to POWERS.

 7.    Prior to becoming disabled, POWERS was an employee of PMI Food Equipment Group,

       which is or was a subsidiary of Premark International, Inc, which is now a subsidiary of

       Illinois Tool Works.

 8.    At all times material, POWERS was a plan participant under the PMI Food Equipment

       Group long-term disability plan (“the LTD Plan”), which was part of the Premark

       International, Inc. Group Benefits Plan. It is pursuant to the PMI Food Equipment Group

       long-term disability plan to which POWERS is entitled to benefits. A copy of the Plan’s

       Overview Booklet and Summary Plan Description as provided by Hartford has been

       attached hereto as Exhibit “A.”

                                                 2
Case 1:21-cv-21342-DPG Document 1 Entered on FLSD Docket 04/07/2021 Page 3 of 8




 9.    The LTD Plan is an employee welfare benefit plan within the meaning of Title 29, USC §

       1002 and regulated by ERISA.

 10.   The LTD Plan is a self-funded LTD program that is funded solely by the Premark

       International, Inc., Welfare Benefit Trust. HARTFORD is the Benefits Administrator

       which decides claims for benefits under the LTD Plan and for deciding any appeals of

       denied claims.

 11.   HARTFORD is the fiduciary charged with making benefit determinations under the LTD

       Plan, including the determinations made on POWERS’s claim at issue.

 12.   Pursuant to the terms and conditions of the LTD Plan, POWERS is entitled to LTD

       benefits until age 65 or for the duration of his disability so long as he remains disabled as

       required under the terms of the LTD Plan.

 13.   According to the LTD Plan, disability is defined as follows:




 14.   At all relevant times, POWERS complied with all conditions precedent and exhausted all

       required administrative remedies under the LTD Plan.


                                                3
Case 1:21-cv-21342-DPG Document 1 Entered on FLSD Docket 04/07/2021 Page 4 of 8




 15.   Since approximately April 8, 1994, POWERS has been unable to perform the material

       duties of his occupation.

 16.   Since approximately April 8, 1994, POWERS has been unable to engage in any

       occupation for which he is reasonably fitted by education, training, or experience.

 17.   At all relevant times, POWERS has been under the care and treatment of a licensed

       physician who is practicing within the scope of his or her license.

 18.   At all relevant times, POWERS was a Covered Person under the LTD Plan.

 19.   Shortly after becoming disabled, POWERS made a claim under the LTD Plan for

       disability benefits.

 20.   POWERS’s claim for LTD benefits was initial approved and benefits were paid for the

       period of October 7, 1994 through July 26, 2019.

 21.   By way of a letter dated July 26, 2019, HARTFORD denied POWERS’s continued claim

       for LTD benefits beyond July 26, 2019.

 22.   POWERS timely and properly submitted an appeal of HARTFORD’s July 26, 2019

       denial of his claim for LTD benefits.

 23.   By letter dated April 21, 2020, HARTFORD upheld its previous decision to deny benefits

       beyond July 26, 2019. Through its April 21, 2020 letter, Hartford also advised that its

       decision was final and that no further appeals would be considered as his administrative

       remedies had been exhausted.

 24.   From July 27, 2019 to the present, POWERS has not received benefits owed to him under

       the LTD Plan, despite POWERS’s right to these benefits.

 25.   At all relevant times, HARTFORD was appointed by the Plan Administrator as the

       named fiduciary for deciding claims for benefits under the LTD Plan and for deciding

                                                4
Case 1:21-cv-21342-DPG Document 1 Entered on FLSD Docket 04/07/2021 Page 5 of 8




       any appeals of denied claims.

 26.   At all relevant times, POWERS has been and remains Disabled and entitled to LTD

       benefits under the terms of the LTD Plan.

 27.   POWERS has been forced to retain the services of the undersigned counsel in order to

       prosecute this action and is obligated to pay a reasonable attorney’s fee.

    CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF RIGHTS,
  PREJUDGMENT AND POSTJUDGMENT INTEREST AND ATTORNEYS’ FEES AND
                COSTS PURSUANT TO 29U.S.C. § 1132(a)(1)(B)

 28.   POWERS incorporates Paragraphs 1 through 27 as if fully set forth herein.

 29.   This is a claim to recover benefits, enforce rights, and clarify rights to future benefits

       under 29 U.S.C. §1132(a)(1)(B)

 30.   Pursuant to 29 U.S.C. §1132(a)(1)(B), POWERS, as a participant under the LTD Plan, is

       entitled to sue for judicial determination and enforcement of benefits.

 31.   POWERS has no other adequate remedy at law to address the injuries he has suffered and

       will continue to suffer as a result of the defendant’s failure to pay his continued disability

       benefits.

 32.   POWERS has exhausted all administrative remedies under the LTD Plan.

 33.   Defendants breached the LTD Plan and violated ERISA in the following respects:

                      (a)     Failing to pay LTD benefit payments to POWERS at a time

       when they knew, or should have known, that POWERS was entitled to those

       benefits under the terms of the LTD Plan, as POWERS was disabled and unable

       to work and therefore entitled to benefits.

                      (b)     Failing to provide a prompt and reasonable explanation of

       the basis relied upon under the terms of the LTD Plan documents, in relation to

                                                 5
Case 1:21-cv-21342-DPG Document 1 Entered on FLSD Docket 04/07/2021 Page 6 of 8




       the applicable facts and LTD Plan provisions, for the termination of POWERS’s

       claim for LTD benefits;

                        (c)   After POWERS’s claim was terminated in whole or in part,

       the defendants failed to adequately describe to POWERS any additional material

       or information necessary for POWERS to perfect his claim along with an

       explanation of why such material is or was necessary.

                        (d)   The defendants failed to properly and adequately

       investigate the merits of POWERS’s disability claim and failed to provide a full

       and fair review of POWERS’s claim.

 34.   POWERS believes and thereon alleges that the defendants wrongfully terminated his

       claim for disability benefits under the LTD Plan by other acts or omissions of which

       POWERS is presently unaware, but which may be discovered in this future litigation and

       which POWERS will immediately make The defendants aware of once said acts or

       omissions are discovered by POWERS.

 35.   Following the termination of benefits under the LTD Plan, POWERS exhausted all

       administrative remedies required under ERISA, and POWERS has performed all duties

       and obligations on his part to be performed under the LTD Plan.

 36.   As a proximate result of the aforementioned wrongful conduct of the defendants,

       POWERS has damages for loss of disability benefits in a total sum to be shown at the

       time of trial.

 37.   As a further direct and proximate result of this improper determination regarding

       POWERS’s claim for benefits, POWERS, in pursuing this action, has been required to

       incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), POWERS is entitled

                                               6
Case 1:21-cv-21342-DPG Document 1 Entered on FLSD Docket 04/07/2021 Page 7 of 8




       to have such fees and costs paid by the defendants.

 38.   The wrongful conduct of the defendants has created uncertainty where none should exist,

       therefore, POWERS is entitled to enforce his rights under the terms of the LTD Plan and

       to clarify his right to future benefits under the terms of the LTD Plan.

                                   REQUEST FOR RELIEF

       WHEREFORE, CHRISTOPHER S. POWERS prays for relief against ILLINOIS TOOL

 WORKS and HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY as follows:

 1.    Payment of disability benefits due Plaintiff;

 2.    An order declaring that Plaintiff is entitled to immediate reinstatement to the LTD Plan,

       with all ancillary benefits to which he is entitled by virtue of his disability, and that

       benefits are to continue to be paid under the LTD Plan for so long as Plaintiff remains

       disabled under the terms of the LTD Plan;

 3.    In the alternative to the relief sought in paragraphs 1 and 2, an order remanding Plaintiff’s

       claim to the claims administrator to the extent any new facts or submissions are to be

       considered;

 4.    Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees incurred in

       pursuing this action;

 5.    Payment of pre-judgment and post-judgment interest as allowed for under ERISA; and

 6.    Such other and further relief as this Court deems just and proper.

       DATED: April 7, 2021

                                                       ATTORNEYS DELL AND SCHAEFER,
                                                       CHARTERED
                                                       Attorneys for Plaintiff
                                                       2404 Hollywood Boulevard
                                                       Hollywood, FL 33020

                                                 7
Case 1:21-cv-21342-DPG Document 1 Entered on FLSD Docket 04/07/2021 Page 8 of 8




                                          Phone: (954) 620-8300
                                          Fax: (954) 922-6864

                                          S/ Alexander A. Palamara
                                          ALEXANDER A. PALAMARA, ESQUIRE
                                          Florida Bar No: 0037170
                                          Email: alex@diattorney.com
                                          GREGORY MICHAEL DELL, ESQUIRE
                                          Florida Bar No: 299560
                                          Email: gdell@diattorney.com




                                      8
